Black, J. —
Plaintiff is the widow of W. R. Yawter; and was appointed administratrix of his estate by the probate court of Schuyler county, Missouri. She brings this suit in her representative capacity against the defendant to recover damages for the death of her husband. He was in the employ of the defendant. While making a trip over the road, his train left the main track and ran on a side track, at Parsons in the state of Kansas, came in collision with a stock train, and he was killed. His death, it is alleged, was ■ caused by the negligence of defendant’s servants, in leaving the switch at that place in an improper position. Defendant contends that he and those engaged with him on his train were guilty of negligence in running the train at a rate of speed prohibited by-the defendant’s rules, because of which he was killed.
1. Civil actions for the death of a person caused by the wrongful act, neglect, or omission of another, did not exist at common law. .A right of action in such cases is given by the statute law of many of the states. These statutes have no extra-territorial effect, so that, as is conceded in this case, the plaintiff, if she can recover at all, must do so by force of the statutes of the state of Kansas, and not because of any statute of this state. *686To that end she pleads and bases her right to recover upon two sections of the statutes of that state, which are as follows : “When the death of one is caused by a wrongful act or omission of another, the personal representative of the former may maintain an action therefor against the latter, if the former might have maintained an action, had he lived, against the latter, for an injury for the same act or omission. The action must be commenced within two years. The damages cannot exceed ten thousand dollars, and must inure to the exclusive benefit of the widow and children, if any, or next of kin, .to be distributed in the same manner as personal property of the deceased.” Also: “Every railroad company organized, or doing business in this state, shall be liable for all damages done to employes of such company in consequence of any negligence of its agents, or any mismanagement of its engineers, or other employes to any person sustaining such damages.”
The question arises whether she can maintain this action in this state. The following authorities support her claim of right so to do. Leonard, Adm'r, v. The Columbia Steam Navigation Company, 84 N. Y. 48; Dennick v. Railroad Company, 103 U. S. 11. The first of these two cases is, in a large degree, placed upon the ground that the statute of the state of Connecticut, where the cause of action accrued, was in ail material respects the same as that of New York. The other was also brought in the state of New York, though the action was founded on the statute of New Jersey. In both of these states, it would seem, the personal representative was the proper and only party to sue, in such cases. There is no material difference between the statute of the state of Kansas and that of the state of Illinois in the respect under consideration. The St. Louis court of appeals in Stoeckman Adm'r, v. Terre Haute & Ind. R. R. Co15 Mo. App. 503, came to the conclusion that an administrator appointed in this state might prosecute such a suit under the statute of Illinois. In Taylor's Adm'r, *687v. The Pennsylvania Company, 78 Ky. 348, the death occurred in the state of Indiana. The administratrix of the estate of the deceased was appointed in the state of Kentucky, and brought her suit in the courts of that state, founding her right to recover upon a statute of the state of Indiana, which is precisely the same as the first of the sections of the statute of Kansas, above quoted. The court, in that case, denied the right and power of the administratrix to prosecute the suit in the courts of the state of Kentucky, and, among other things, said: “ A Kentucky administrator, suing in a Kentucky court, must be able to show that the laws of Kentucky entitle him to the thing sued for. He cannot receive his office from one jurisdiction and appeal to the laws of another jurisdiction for rights or powers, not given by the law which created him.” Other courts, where the same question was involved have been equally positive in the assertion of the same doctrine. Woodard v. The Mich., South. & Northern Ind. R. R. Co., 10 Ohio St. 121; Richardson, Adm’r, v. New York Cent. R. R. Co., 98 Mass. 85.
By the statute of Kansas, the right of action accrues to the personal representative, the executor or administrator. The damages inure to the exclusive benefit of the widow and children, or next of kin, and do not constitute assets of the estate, but rather a trust fund for the designated persons. Here the amount is fixed, is, in part, of the nature of a penalty, and can only be recovered by designated relatives. The rule of law which exempts the master from liability for damages occasioned to one servant by the negligent act of a fellow servant, is in force in this state, but by the statute of that state, so far as relates to employes of railroad com-' panies, has been abrogated by the statute pleaded in this case. An administrator appointed in this state receives his power and authority to sue from the laws of this state, and from this state alone, to which he is amenable throughout the entire course of the administration. There *688is no statute of this state by which he has or can have anything to do with suits of this character or the damages when recovered. He may, by section 96, Revised Statutes, 1879, bring an action for all wrongs done to the property rights or interests of the deceased against the wrongdoer. Section 97 provides: “The preceding section shall not extend to actions * * 0n the case for injuries * * * to the person of the testator or intestate of any executor or administrator.” For fear that section 96 might be construed to confer upon the administrator a right to sue for injuries to the person of the intestate, the next, as will be seen, declares in express terms that he shall not do so. To sustain this action we must say he may maintain such actions, and that, too, because of a statute of another state. In short, we must convert him into a trustee for purposes entirely foreign to any duty devolved upon him as administrator by the laws of this state. This we cannot do.
We understand a general law of the state of Kansas permits foreign administrators to sue and be sued in the •courts of that state, and that he may there prosecute a suit under this damage act, if the law of the state from' which he gets his appointment gives him like powers. R. R. Co. v. Cutter, 16 Kas. 568. But if the law of the state, where the appointment is made, prohibits him from prosecuting an action for damages occasioned by the wrongful act of another, and resulting in death, then he cannot maintain the suit in the courts of that state. This appears to be the result of a recent decision, a short note of which is given in the Kansas Law Journal of February 14, 1885. Most courts and text writers of acknowledged authority, hold that these actions, given by statute for causing death by neglect, default, or a wrongful act, can only be enforced by the courts of' the jurisdiction where the wrong is suffered and the right of action is given. Other courts treat such actions as transitory, and enforce the statute law of the state
*689■where the injury was suffered, though the action be not one of any general recognized right. Others again ■entertain such actions when the laws of the two states upon the same subject are similar. If these statutes are administered outside of the jurisdiction where enacted, it must be done on principles of comity. Such principles are not to be narrowed, but they do not justify the courts in going to the extent to which we must go to sustain this action, i. e., to say to an administrator you may sue in the county of the state of your appointment, under the law of another state, when denied the right to bring the same, or a like suit, by the laws of the state conferring the appointment.
Judgment of the trial court is reversed..
The other judges concur.